368 U.S. 290 (1961)
STATEN ISLAND MENTAL HEALTH SOCIETY, INC.,
v.
RICHMOND COUNTY SOCIETY FOR THE PREVENTION OF CRUELTY TO CHILDREN ET AL.
No. 503.
Supreme Court of United States.
Decided December 11, 1961.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Marland Gale and Leonard M. Leiman for appellant.
Mark F. Hughes for the Mission of the Immaculate Virgin for the Protection of Homeless and Destitute Children, and Sigmund A. Grajewski for the Children's Aid Society, appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.